Citation Nr: 1010127	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-18 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for pes 
planus.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a bunionectomy on the left foot.

3.  Entitlement to a separate compensable rating for non-scar 
residuals of a bunionectomy of the left foot.  


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel








INTRODUCTION

The Veteran had active military service from April 1984 to 
February 1987 and from December 1990 to June 1992.  The 
Veteran also served in the Army National Guard.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision.


FINDINGS OF FACT

1.  The medical evidence does not show severe pes planus with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities..  

2.  The surgical scars on the Veteran's left foot cover less 
than 12 square inches and do not impair the functioning of 
her foot.

3.  The medical evidence show a moderate left foot disability 
as a result of the Veteran's bunionectomy.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Code (DC) 5276 (2009).

2.  Criteria for a rating in excess of 10 percent for a scar 
as a result of a bunionectomy on the left foot have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.118, DCs 7801, 7802, 7803, 7804 (2009).

3.  Criteria for a separate 10 percent rating for non-scar 
residuals of a bunionectomy on the left foot have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, DCs 5003, 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

Evidence

Given that the two issues on appeal are both related to the 
Veteran's feet, the medical and lay evidence as it relates to 
the Veteran's feet will be described first, and then each 
foot disability will be considered individually below.

The Veteran filed her claim for service connection for 
residuals of a bunionectomy and for pes planus in March 2007.  
Service connection was granted for each with noncompensable 
ratings assigned.  The Veteran appealed the noncompensable 
ratings arguing that because her feet were painful she should 
be awarded compensable ratings.  The RO subsequently assigned 
10 percent ratings for each foot disability; however; because 
this is not considered a complete grant of benefits sought, 
the Veteran's appeal continues.

During the course of the Veteran's appeal, she has undergone 
two VA examinations and attended several sessions with a VA 
doctor of podiatric medicine ("DPM").  She has also written 
periodically to complain about the pain in her feet. 

In July 2007, the Veteran underwent her first VA examination.  
She complained that she began having achy, throbbing pain 
around 2003 that was worse when she was walking or standing.  
Steroids and inserts helped some.  The Veteran complained 
that even after the bunionectomy she continued to have pain 
in the joint area that was achy and throbbing.  She reported 
a functional limitation of standing at one time for 60-90 
minutes and walking for 60 minutes.  The Veteran estimated 
that she could stand 2-3 hours per 8 hour period, and could 
walk 2 hours.  However, she denied that her foot pain had any 
affect on either her occupation or her activities of daily 
living.

The examiner found that the Veteran had mild pes planus with 
weight bearing bilaterally, and he noted that she had some 
tenderness with palpation of both arches.  However, the 
examiner did not observe any calluses or ulcers.  

Additionally, the examiner observed that the Veteran was able 
to ambulate unassisted in shower shoes without a cane, brace 
or crutches.  Her posture was erect and she had a normal 
gait.  The examiner found that the Veteran had a mild bunion 
bilaterally of the MTP joint and the Veteran had slight 
tenderness in the left MTP joint area of the great toe.  

The examiner indicated that the Veteran had a well-healed 
surgical scar on the dorsal left MTP area that was 
hyperpigmented.  The scar was 4.5 x 1.3 cm at its widest.  
The examiner noted that the scar was slightly tender, but 
found no adhesion to underlying tissue, no elevation and no 
depression.  The scar was found to be superficial without 
inflammation, edema, or keloid formation, and there was no 
functional limitation associated with the scar.  

X-rays in September 2007 showed degenerative changes in the 
MTP joint of the left great toe.  The Veteran's right foot 
appeared normal, and longitudinal views showed the arches to 
be normally maintained bilaterally.

At a podiatry consultation in September 2007 the Veteran 
complained that she was having pain in both arches.  She 
stated that since the bunionectomy, she had a scar that has 
hypersensitive to touch.  The examiner indicated that the 
Veteran's arches collapsed on weight bearing with medial 
talar bulge.  There was tenderness along the arch, but no 
swelling was noted.  The examiner indicated that pain and 
crepitus was found at the 1st MTP joint on the left foot with 
active and passive range of motion.  The podiatrist diagnosed 
the Veteran with symptomatic pes planus with resulting 
bunions, residual degenerative joint disease of the 1st MTPJ 
of the left foot, following surgery, and a hyperstetic scar.

In January 2008, the Veteran had another podiatry session, at 
which she again had hypersensation of her scar.  The doctor 
found the same symptoms that she reported in September 2007.  
The Veteran was given an injection of kenalog into her left 
foot; but she reported at a session in February 2008 that the 
injection had unfortunately provided very little relief.  The 
Veteran indicated that she worked at a store and was afraid 
of losing her job due to difficulty standing.  The doctor 
indicated that the Veteran had symptomatic pes planus that 
was more likely than not the cause of her foot pain.  It was 
also noted that the Veteran had degenerative joint disease in 
her MTP joint following her surgery.

In March 2008, the Veteran called VA requesting a note 
excusing her from work on account of chronic foot pain that 
was aggravated by prolonged standing and walking.  

The Veteran underwent a second VA examination of her feet in 
August 2008 at which she indicated that she was able to 
perform all of her activities of daily living, but she stated 
that she had been unable to keep her job as a result of her 
foot pain, because the job required her to be on her feet for 
long periods of time without breaks.  With regard to her 
right foot, the Veteran described an aching, tingling pain in 
her arches after prolonged standing or walking, and she 
stated that occasionally her feet would ache.  With regard to 
her left foot, the Veteran stated that the pain was a 
tingling, dull, constant pain in the arch.  She stated that 
because of her bunionectomy she was unable to wear shoes and 
could not stand lateral to medial pressure.  

It was noted that the Veteran had a scar on the left MTP 
joint of the big toe that measured approximately 4x1 cm.  The 
scar was linear, slightly irregular, flat, nontender, and 
hyperpigmented.  The scar moved freely with no adherence, 
induration, or ulceration observed.

The examiner indicated that the Veteran had dorsiflexion from 
0-30 and plantar flexion from 0-40 with 10 degrees lost to 
plantar flexion and 15 degrees to dorsiflexion in the left 
foot compared to her right foot.  The Veteran's toes were 
normal bilaterally except for the left large toe.  The 
examiner indicated that there was tenderness with stress or 
palpation of the arches, but there was no edema, noted 
weakness, instability, or erythema of either foot; and the 
Veteran had no additional functional limitations with 
standing or walking when observed ambulating.  No calluses 
were noted and the Veteran's shoe wear was normal.  The 
Veteran's Achilles tendons were aligned and the examiner 
indicated that the Veteran had mild pes planus with 
tenderness on manipulation of her arches.  

The examiner indicated that the Veteran's right foot was 
normal on x-rays and there were degenerative changes in the 
left great toe.  A longitudinal view of the arches showed 
that they were normally maintained bilaterally on standing 
view.

The examiner diagnosed the Veteran with status post left 
bunionectomy and mild congenital pes planus bilaterally.

In September 2008, there was swelling noted in the big toe at 
the MTP joint which was attributed to the degenerative joint 
disease following surgery.

Throughout the course of her appeal, the Veteran has 
complained about pain in her feet and the difficulty it 
causes.  In her notice of disagreement, the Veteran reported 
having pain in her feet when she awoke each morning, which 
required her to walk on the tips of her feet due to pain for 
20 minutes.  She stated that her bunion hurt all the time and 
was worse at that time than it had been before the surgery.  

In February 2008, the Veteran again complained about having 
pain in her feet to the point that she was unable to work on 
her feet for 8 hours per day.  

In her substantive appeal in June 2008, the Veteran indicated 
that she had stopped working.

Pes planus 

The Veteran's pes planus is currently rated as 10 percent 
under 38 C.F.R. § 4.71a, DC 5276.  A 10 percent rating is 
assigned for moderate pes planus where the weight-bearing 
line is over or medial to great toe, with inward bowing of 
the tendo achillis, and with pain on manipulation and use of 
the feet.  A 30 percent rating is assigned for severe 
bilateral pes planus where there is objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.

The Veteran argues that a higher rating is warranted for her 
bilateral pes planus, based on then pain her feet cause her.  
The Board is sympathetic to the Veteran's complaints of pain, 
but the fact remains that the objective medical evidence does 
not describe severe pes planus.

Specifically, the examiners at both of the Veteran's VA 
examinations (in 2007 and 2008) described the Veteran's pes 
planus as "mild."  

Additionally, the medical evidence does not show any of the 
additional signs of severe pes planus that are enumerated in 
the rating schedule.  The evidence does not show marked 
deformity in the Veteran's feet as a result of the pes 
planus, as x-rays have shown that the Veteran's arches were 
normally maintained bilaterally on standing longitudinal 
view.  The evidence also does not to show callosities as both 
examiners denied observing any calluses; and the Veteran has 
not raised any allegation that her pes planus causes calluses 
on either foot.  There has also been no objective evidence of 
swelling presented as a result of the pes planus.  Some 
swelling was noted around the left big toe, but this was 
attributed to the bunionectomy and not to the pes planus.  
While the Veteran has described pain on use, the examiners 
have found that she has a normal gait.  

VA treatment records have been reviewed, but they fail to 
show symptoms of pes planus that were not addressed by the 
two VA examinations.

The Board is once again sympathetic to the pain in the 
Veteran's feet; and the Board does not question that the 
Veteran does in fact have pain in her feet.  However, the 
fact remains that the objective medical evidence does not 
support a finding of severe pes planus.

As such, the criteria for a rating in excess of 10 percent 
for pes planus have not been met, and the Veteran's claim is 
therefore denied.




Residuals of a bunionectomy on the left foot

The Veteran has also sought compensation for the residuals of 
a bunionectomy she had on her left great toe.

She is currently awarded a 10 percent rating for a scar that 
is superficial and painful on examination under 38 C.F.R. 
§ 4.118, DC 7804.

For scars that do not affect the head, face or neck, a 10 
percent rating is assigned if the scar is: 1) deep or causes 
limitation of motion, and covers an area exceeding 6 square 
inches (39 sq cm.), (a deep scar is one associated with 
underlying soft tissue damage) (38 C.F.R. § 4.118, DC 7801); 
2) superficial (meaning that it is not associated with 
underlying soft tissue damage), does not cause limitation of 
motion, and covers an area of at least 144 square inches (929 
sq cm), (38 C.F.R. § 4.118, DC 7802); or 3) superficial and 
either unstable (meaning that for any reason, there is 
frequent loss of covering of skin over the scar) or painful 
on examination (38 C.F.R. § 4.118, DCs 7803 & 7804).

However, in order to receive a rating in excess of 10 percent 
for a scar that does not impact the head, face or neck, the 
scar must either cover an area exceeding 12 square inches or 
limit the functioning of the affected part.

In this case, the medical evidence does not support a scar 
rating in excess of the 10 percent that is already assigned.  

The bunionectomy scar on the left MTP joint of the big toe 
has been measured on two occasions during the Veteran's 
appeal.  At the 2007 VA examination, the scar was found to be 
4.5 x 1.3 cm at its widest; and at the 2008 VA examination 
the scar measured approximately 4 x 1 cm.  Clearly, both 
measurements show a scar that falls well short covering a 12 
square inch area.

It has also been found that the scar does not specifically 
limit function.  For example, at the VA examination in 2007, 
the examiner stated that there was no functional limitation 
associated with the scar.  

VA treatment records have been reviewed, but they also fail 
to show that the scar either covers a sufficient area or 
limits function to the point that a rating in excess of 10 
percent would be warranted; and while the Veteran has 
complained that the scar is tender and sensitive, she has not 
asserted that it actually limits functioning.

As such, a rating in excess of 10 percent for the scar on the 
1st MTP joint of the Veteran's left big toe is denied.

A separate rating may be awarded for a foot injury under 
38 C.F.R. § 4.71a, DC 5284, which assigns 10, 20, and 30 
percent ratings depending on whether a foot injury is 
moderate, moderately severe, or severe respectively.

In this case, the Veteran has voiced repeated complaints of 
pain regarding her feet and she has asserted that shoe 
inserts and shots have not alleviated her pain.  She also 
reported taking ibuprofen on average three times per day as a 
result of the foot pain.  Additionally, the Veteran reported 
at her VA examination in 2008 that she could not wear closed 
shoes as a result of the bunion on her left foot, and there 
was an indication that the range of motion in the Veteran's 
left foot was reduced when compared with the right foot.

X-rays have also shown that the Veteran has degenerative 
arthritis in his left big toe, which the VA DPM linked to the 
bunionectomy.  

Given that the Veteran has arthritis in her foot, and 
considerable additional foot pain and limitation of motion 
following the bunionectomy, the Board concludes that an 
additional 10 percent rating should be assigned in 
recognition of a moderate left foot disability.  

The medical evidence does not however support a finding of 
moderately severe rating.  By x-ray, the evidence show 
arthritis only in the Veteran's left big toe, at the site of 
the bunionectomy.  Additionally, it was noted at the 
Veteran's 2008 VA examination that despite her foot problems 
she was nevertheless able to complete all of her activities 
of daily living.  Furthermore, the examiner found no doctor 
prescribed bed rest in the past year.  

As such, a separate 10 percent rating, but no more, for the 
non-scar residuals from the bunionectomy is granted.

Extraschedular

The Board has also considered whether an extraschedular 
rating is warranted, noting that if an exceptional case 
arises where ratings based on the statutory schedules are 
found to be inadequate, consideration of an "extra-
schedular" evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities will be made.  38 C.F.R. § 
3.321(b)(1).  

The Court has held that the determination of whether a 
claimant is entitled to an extraschedular rating under § 
3.321(b) is a three-step inquiry, the responsibility for 
which may be shared among the RO, the Board, and the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.  Thun v. Peake, 22 Vet. App. 111.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.   This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is adequate, and no referral is 
required.  If the criteria does not reasonably describe the 
claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. § 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  See id. 

In this case, it is not disputed that the Veteran is limited 
as a result of her foot disabilities.  However, the medical 
evidence fails to show anything unique or unusual about these 
disabilities that would render the schedular criteria 
inadequate.  The Veteran's main foot symptom is pain, which 
is accounted for in the rating criteria.  Furthermore, even 
if the symptoms were considered to render the schedular 
criteria inadequate, the Veteran has not been hospitalized as 
a result of her feet; and while she reported that she had to 
stop working at a store because the position involved too 
much standing without a break, this alone is not sufficient 
to constitute marked interference with employment, 
particularly in light of the fact that the examiner in 2008 
concluded that the Veteran's foot disabilities did not impair 
her ability to complete her activities of daily living.  

As such, it would not be found that his disability met the 
"governing norms" of an extraschedular rating.  
Accordingly, an extraschedular rating is not warranted.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Here, however, the Veteran's claim was for 
service connection, which was granted.  She then appealed the 
downstream issue of the rating that had been assigned.  Under 
these circumstances, since the original claim was granted, 
there are no further notice requirements under the 
aforementioned law.  

With respect to the duty to assist, the relevant VA treatment 
records have been obtained.  The Veteran was also provided 
with several VA examinations (the reports of which have been 
associated with the claims file).  Additionally, the Veteran 
was offered the opportunity to testify at a hearing before 
the Board, but she declined.  Accordingly, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for pes planus is denied.

A rating in excess of 10 percent for the residual scar from 
the bunionectomy on the left foot is denied.

A 10 percent rating for non-scar residuals of a bunionectomy 
on the left foot is granted subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


